Case 1:15-cv-07433-LAP Document 1219-42 Filed 07/15/21 Page 1 of 5




                    EXHIBIT D
      Case 1:15-cv-07433-LAP Document 1219-42 Filed 07/15/21 Page 2 of 5

                                                                                 1

 1          IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                   IN AND FOR BROWARD COUNTY, FLORIDA
 2                         CASE NO. 15-000072

 3
     BRADLEY J. EDWARDS and PAUL G.
 4   CASSELL,

 5                   Plaintiffs,

 6   -vs-                                          CONFIDENTIAL

 7   ALAN M. DERSHOWITZ,

 8                 Defendant.
     ____________________________________/
 9

10          VIDEOTAPED DEPOSITION OF VIRGINIA ROBERTS GIUFFRE

11

12                     Saturday, January 16, 2016
                          9:07 a.m. - 2:48 p.m.
13

14                 401 East Las Olas Blvd., Suite 1200
                      Fort Lauderdale, Florida 33301
15

16

17

18   Reported By:

19   Deborah A. Harris, Court Reporter
     Notary Public, State of Florida
20   Phone - 305.651.0706

21
     Job No. JO277789
22

23

24

25

                                    CONFIDENTIAL

                                                                 GIUFFRE005093
                                                                 CONFIDENTIAL
      Case 1:15-cv-07433-LAP Document 1219-42 Filed 07/15/21 Page 3 of 5

                                                                             64

 1            Q.      Do you have the originals?

 2            A.      Again, between the FBI and giving them to

 3   my lawyers and Sharon Churcher, the circulation, I'm not

 4   too sure if I have the originals.             I know I have copies.

 5   So I'm not too sure if they're the originals.

 6            Q.      The booklet that you gave pages from to Ms.

 7   Churcher where is that booklet?

 8            A.      Burned.

 9            Q.      When did you burn it?

10            A.      In, I think it was 2013.          Me and my husband

11   had a bonfire.

12            Q.      What did you put in the bonfire?

13            A.      Any kind of memories that I had written

14   down about all the stuff going on.

15            Q.      Had you written anything about Professor

16   Dershowitz?

17            A.      He could have been there, yes.

18            Q.      And you burned that?

19            A.      I wanted to burn my memories.           I wanted to

20   get rid of it.     It was very painful stuff.

21            Q.      Other than what you had written down did

22   you burn anything else?        I don't mean the wood, when you

23   talk about burning your memories, what were you burning?

24            A.      I was burning like memories, thoughts,

25   dreams that I had, just everything that was kind of

                                    CONFIDENTIAL

                                                                 GIUFFRE005156
                                                                 CONFIDENTIAL
      Case 1:15-cv-07433-LAP Document 1219-42 Filed 07/15/21 Page 4 of 5

                                                                             65

 1   affiliated with the abuse I endured, and there was a lot

 2   of it in there.       My husband is pretty spiritual so he

 3   said the best thing to do would be burn them.

 4              Q.   Is there anything you decided to keep and

 5   not burn?

 6              A.   Just the photographs.

 7              Q.   Anything else that you can think of?

 8              A.   Photographs, that's it.

 9              Q.   Approximately when in 2013 was this

10   bonfire?

11              A.   I don't know what month it was.

12              Q.   Did you do it outside?

13              A.   Yeah, it was outside.          I wasn't going to do

14   it in my living room.

15              Q.   Did it feel good to be close to the fire

16   because it was cold out or was it a summertime bonfire?

17              A.   I believe I had just bought my house in

18   Titusville, Florida.       I bought my house in, I think, I

19   either got it October or November of 2013.              It would have

20   been around probably November.

21              Q.   Why did you decide to keep the photos?

22              A.   They're evidence.

23              Q.   Do you have any photographs of yourselves

24   with Professor Dershowitz?

25              A.   No.

                                    CONFIDENTIAL

                                                                 GIUFFRE005157
                                                                 CONFIDENTIAL
      Case 1:15-cv-07433-LAP Document 1219-42 Filed 07/15/21 Page 5 of 5

                                                                            194

 1              A.   Besides what's in these?

 2              Q.   Did you ever look to see if you had any

 3   personal notes in your writing that pertain to Professor

 4   Dershowitz?

 5              A.   Like from my old journal, the one that I

 6   burned?

 7              Q.   From anywhere.        Did you ever make an effort

 8   to look?

 9              A.   Dershowitz could have been in my journal,

10   he could have been.       We're talking about an 85 page, if

11   not more, you know, things that I had written to get my

12   story out of my head and into pages; and yes, Dershowitz

13   could have been in there, but that's up in the clouds

14   now, bonfire.

15              Q.   That's what you call your journals, what

16   you burned, right?

17              A.   Yes.

18              Q.   And you wrote that journal in order to

19   collect your thoughts?

20              A.   To get everything out of here and on to

21   paper.

22              Q.   Have you made any other notes, though,

23   since then to help you when you think of things?

24              A.   Yes, sometimes like I said, sometimes when

25   I read my affidavits and stuff like that, you know, and I

                                    CONFIDENTIAL

                                                                 GIUFFRE005286
                                                                 CONFIDENTIAL
